Citation Nr: 0030509	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for central lumbar 
herniated nucleus pulposus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active service from April 1992 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran's central lumbar herniated nucleus pulposus is 
manifested by magnetic resonance imaging (MRI) and 
characterized by flare-ups of pain and muscle spasm, with no 
evidence of bilateral radiculopathy as shown by 
electromyography (EMG), and no more than moderately reduced 
range of motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
central lumbar herniated nucleus pulposus have not been met.  
38 U.S.C.A. §§ 1155 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

According to a December 1998 VA orthopedic examination 
report, the veteran complained of low back pain with numbness 
of the legs.  Physical examination revealed that the veteran 
ambulated normally and squatted fully.  In addition, heel-toe 
ambulation was normal.  The examiner noted that the lumbar 
spine showed no deformity and there was minimal paraspinal 
muscle soreness.  Forward flexion was from 0 to 90 degrees; 
backward extension from 0 to 38 degrees; and rotation from 0 
to 34 degrees.  The examiner noted some objective evidence of 
pain on motion at the end of the backward extension, lateral 
flexion, and rotation.  The leg-raising test was negative and 
there was no paresthesia noted.  The diagnosis was a history 
of a lumbar herniated disc.  

A December 1998 VA neurologic examination report reveals that 
the veteran provided similar complaints of low back pain.  He 
elaborated that the pain had been increasing in severity and 
he took pain medication for relief.  He also described a 
shooting type of pain that would radiate down his legs during 
certain activities.  He added that his legs were weak and 
would give out while walking.  The veteran described numbness 
in the posterior thighs and lower legs, although he was 
unaware of paresthesias.  He remarked that after walking 100 
yards, his legs would feel like there were clamps around his 
knees and he would have severe back pain.  The neurologic 
examination revealed that the veteran's gait, posture, 
propulsion, balance, and walking on toes and heels were 
normal.  On walking with toes and heels, however, there was a 
considerable increase in lower back pain.  Active movement 
strength against resistance was normal on both lower 
extremities at all joints.  The veteran's position sense was 
normal in the toes of both feet.  There was a hypesthesia of 
the lateral right thigh and a hypesthesia of the left thigh 
and lower leg.  The veteran also had hyperesthesia of the 
toes and soles of both feet.  The patellar and Achilles 
reflexes were 2+ bilaterally and equal.  The examiner added 
that an MRI scan of the lumbar and lumbosacral spine was 
ordered as well as an EMG for current clinical testing 
evidence of any progression of the veteran's condition.  None 
of these had been done for several years and his pain had 
increased over the past two years.  The diagnosis was central 
herniated disc with radiculopathy, hypesthesia of the lower 
extremities and hyperesthesia of the feet without reflex 
changes.  

A December 1998 x-ray study of the veteran's lumbar spine is 
negative for fracture or dislocation.  The radiologist noted 
that the disc spaces were within normal limits; the height of 
the vertebral bodies was well maintained; and the pedicles 
were intact with no destructive bone change identified.  The 
clinical impression was no significant bone pathology of the 
lumbosacral spine.  Thus, there is no evidence of a central 
lumbar herniated nucleus pulposus.  

A December 1998 MRI of the lumbar spine revealed the 
following.  There was minimal decrease in the lumbar 
lordosis, minimal decrease in the signal intensity of the 
disc of L3-4 and L5-S1 indicating degeneration.  On axial 
scans, there was mild central disc bulging of L3-4 and L4-5.  
There was moderate central disc bulging of L5-S1.  No 
definite disc herniation or spinal stenosis was seen.  The 
radiologist's impression was disc bulging at multiple levels 
with no evidence of herniation or spinal stenosis.  The 
foramina appeared to be normal.

According to a January 1999 electromyograph (EMG) report, the 
impression was a normal study with no definite 
electrodiagnostic evidence of bilateral L4-S1 radiculopathy.

VA examined the veteran in March 1999.  According to the 
report the veteran echoed his previous complaints with 
respect to his low back.  Physical examination revealed that 
the veteran's gait was normal.  The veteran walked on toes 
and heels and could squat.  Range of motion of the lumbar 
spine was normal.  He had pain predominant on extension, 
right lateral flexion and rotation to the right.  He did have 
tenderness and muscle spasm noted in the upper lumbar spine 
and also in the lower thoracic spine on the right side.  
There was tenderness in the midline of the lumbosacral spine, 
particularly the upper lumbar spine.  The SLR was negative 
bilaterally.  The lower extremities were neurologically 
intact.  The examiner noted the December 1998 and January 
1999 MRI, EMG, and x-ray studies noted earlier.  The examiner 
diagnosed chronic low back pain due to a disc bulging at 
multiple levels of the lumbosacral spine.


Analysis 

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  Although the veteran was scheduled 
for an additional examination in August 1999, the veteran 
failed to appear.  In addition, he has not provided good 
cause for missing it.  Nevertheless, prior to that, he did 
appear for VA examinations in December 1998 and March 1999.  
Therefore, the Board will decide this issue based on the 
evidence of record.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), the Board 
has reviewed all the evidence of record pertaining to the 
history of the disability, and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2000).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2000).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Pursuant to Diagnostic Code 5292, moderate limitation of 
motion of the lumbar spine is evaluated as 20 percent 
disabling and severe limitation of motion of the lumbar spine 
is evaluated as 40 percent disabling.

Under Diagnostic Code 5293, a 20 percent rating is assigned 
for moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent rating is assigned for severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.

Pursuant to Diagnostic Code 5295, a 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A maximum 40 percent rating is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2000).

The veteran is currently assigned a 20 percent evaluation for 
his service-connected central lumbar herniated nucleus 
pulposus under Diagnostic Code 5293. 

The Board finds that the preponderance of the evidence is 
against a rating in excess of 20 percent disabling because 
the evidence fails to show severe manifestations of the 
central lumbar herniated nucleus pulposus with recurring 
attacks and only intermittent relief.  Diagnostic Code 5293.  
Thus, the medical evidence of record fails to meet the 
criteria for a rating in excess of 20 percent under 
Diagnostic Code 5293.  For example, according to the VA 
examination reports noted above, there was no central lumbar 
herniated nucleus pulposus manifested by severe, recurring 
attacks with intermittent relief diagnosed.  In addition, the 
December 1998 VA neurologic examiner reported that there was 
no evidence of radiculopathy, as shown by EMG.  During the 
examination, the veteran complained of pain with numbness in 
both legs.  Physical examination revealed that the veteran 
ambulated normally and was able to squat fully.  Moreover, 
heel-toe ambulation has consistently been shown to be normal, 
although with complaints of pain. 

The veteran's lower back condition may also be evaluated 
under Diagnostic Code 5292, which pertains to limitation of 
motion of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).  None of the range of motion 
testing documented in the claims file resulted in 
measurements that would translate into severe limitations of 
motion.  At most, the veteran's limitations of motion are 
moderate.  As such, they would warrant no more than a 20 
percent rating under this Diagnostic Code.  Therefore, a 40 
percent evaluation would not be available to the veteran 
under Diagnostic Code 5292.

The Board notes that Diagnostic Code 5003, which pertains to 
degenerative arthritis, would not afford a basis in this case 
for a rating focusing on the pain described as accompanying 
the veteran's lower back condition.  Diagnostic Code 5003 
requires that where, as in this case, limitation of motion is 
present, the condition must be rated on limitation of motion 
under the Diagnostic Code appropriate to the joint or joints 
involved.  Thus, the veteran would be subject to evaluation 
under Diagnostic Code 5292.  Also, Diagnostic Code 5003 
requires that where limitation of motion is present, 
degenerative arthritis be established by x-ray findings.  In 
this case, x-ray findings pertaining to the veteran's lower 
back have not established an arthritic condition.

Likewise, a rating in excess of 20 percent is not warranted 
under Diagnostic Code 5295 because there is no medical 
evidence of severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

Therefore, the Board determines that a preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his central lumbar herniated nucleus pulposus 
beyond a 20 percent rating.  See 38 U.S.C.A. § 5107(b).  
Accordingly, the veteran's claim for an increased rating of 
this condition will be denied.

In addition, there is no probative evidence of further 
limitation of motion, from pain on use or flare-ups, which 
would tend to show the criteria for the next higher rating in 
excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  For the reasons stated, the 
Board finds that a rating in excess of 20 percent for his 
service-connected central lumbar herniated nucleus pulposus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.40-4.46, 4.71a, Diagnostic Codes 5292, 5293.

In reaching this decision, the Board has considered the 
history of the veteran's central lumbar herniated nucleus 
pulposus, as well as the current clinical manifestations and 
the effect this disability may have on the earning capacity 
of the veteran.  The veteran's central lumbar herniated 
nucleus pulposus, however, simply does not impair the 
appellant to a degree that would warrant a higher schedular 
evaluation under the Schedule for Rating Disabilities.  

In making this determination, the Board has concluded that a 
basis for an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000) has not been presented.  An extra-
schedular evaluation is appropriate in an exceptional case 
where the schedular evaluation is found to be inadequate.  
The governing norm is "[a] finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  Here, the veteran has not been 
hospitalized for prolonged periods of time for his central 
lumbar herniated nucleus pulposus.  Furthermore, he has not 
contended that he is out of work due to his central lumbar 
herniated nucleus pulposus or that employment is markedly 
affected at the present time.  The Board finds no indication 
of factors which would lead to a conclusion that this is an 
exceptional or unusual disability picture.

Finally, the Board has considered the doctrine of reasonable 
doubt.  38 C.F.R. § 4.3 (2000).  However, as the 
preponderance of the evidence is against an evaluation in 
excess of that set out above, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for central lumbar herniated nucleus 
pulposus is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 10 -


- 1 -


